                                                           United States Courts
Case 4:21-mj-01183 Document 1 Filed on 05/25/21 in TXSD Page 1 ofDistrict
                                                         Southern  3      of Texas
                                                                  FILED
                                                                  May 25, 2021
                                                           Nathan Ochsner, Clerk of Court


                                             4:21-MJ-1183
Case 4:21-mj-01183 Document 1 Filed on 05/25/21 in TXSD Page 2 of 3
Case 4:21-mj-01183 Document 1 Filed on 05/25/21 in TXSD Page 3 of 3
